DETAILED ACTION
This is a response to Applicant reply filed on 01/28/2021, in which claims 25-45 are presented for examination.  Claims 25, 32, and 39 are of independent form. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Examiner’s Note on Double Patenting
The terminal disclaimer filed on 01/28/2021 has been reviewed and accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 25-45 are allowed.  
All previous rejections and objections are withdrawn.
This communication warrants no examiner's reason for allowance, as applicant's reply makes evident the reason for allowance, satisfying the record as whole as required by rule 37 CFR 1.104 (e). In this case, the substance of applicant's remarks in the Amendment/Remarks filed on 01/28/2021 point out the reason claims are patentable and non-obvious over the prior art of record. Thus, the reason for allowance is in all probability evident from the record and no statement for examiner's reason for allowance is necessary (see MPEP 1302.14).
Further to clarify the Reasons for Allowance, the Examiner additionally notes: 
Independent claims 25, 32, and 39 each and individually repeat a substantial portion of the allowable subject matter of their parent cases Application Serial No. 15/243,349, filed August 22, 2016 (Now U.S. Patent #9734500) and Application Serial No. 14/100,789, filed 
 receiving, by the authenticating computing device, an authentication request for accessing data stored on the host computing device, wherein the authentication request includes at least one of a media access control (MAC) address and an Internet protocol (IP) address of a user device associated with the candidate user; retrieving, by the authenticating computing device from a database, transaction data associated with the at least one of the MAC address and the IP address, wherein the transaction data comprises a plurality of records each corresponding to one of a plurality of previously completed payment transactions; generating, by the authenticating computing device, a challenge question and a correct answer to the challenge question based on the retrieved transaction data.
These features, in combination with the other limitations in the claims 25, 32, and 39, respectively, are not anticipated by, nor made obvious over the prior art of record, including Kenderov (US 20150106216 A1), Winters (US 20110231225 A1), and Crawford (US 20120216260 A1).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON ZHAO whose telephone number is (571)272-9953.  The examiner can normally be reached on Monday ~ Friday, 7:30 A.M ~ 5:00 P.M EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl G Colin can be reached on (571) 272â€3862.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Don G Zhao/Primary Examiner, Art Unit 2493                                                                                                                                                                                                        03/12/2021